


110 HR 7015 IH: To amend title 10, United States Code, to provide police

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7015
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 10, United States Code, to provide police
		  officers, criminal investigators, and game law enforcement officers of the
		  Department of Defense with authority to execute warrants, make arrests, and
		  carry firearms.
	
	
		1.Authority for police
			 officers, criminal investigators, and game law enforcement officers of the
			 Department of Defense to execute warrants, make arrests, and carry
			 firearms
			(a)AuthorityChapter 81 of title 10, United States Code,
			 is amended by adding at the end the following new section:
				
					1585b.Law
				enforcement officers of the Department of Defense: authority to execute
				warrants, make arrests, and carry firearms
						(a)AuthorityThe
				Secretary of Defense may authorize any law enforcement officer of the
				Department of Defense—
							(1)to execute and
				serve any warrant or other process issued under the authority of the United
				States;
							(2)to make arrests without a warrant—
								(A)for any offense
				against the United States committed in the presence of that officer; and
								(B)for any felony
				cognizable under the laws of the United States if the officer has probable
				cause to believe that the person to be arrested has committed or is committing
				the felony; and
								(3)to carry
				firearms.
							(b)Persons To have
				authoritySubsection (a) applies to any law enforcement officer
				of the Department of Defense whose duties include—
							(1)enforcing laws
				enacted for the protection of persons and property;
							(2)preventing
				breaches of the peace and suppressing affrays or unlawful assemblies;
							(3)conducting,
				supervising, or coordinating investigations of criminal activity in programs
				and operations of the Department of Defense; or
							(4)enforcing any
				rules or regulations with respect to Department of Defense property prescribed
				by duly authorized officials.
							(c)Guidelines on
				exercise of authorityThe authority provided under subsection (a)
				shall be exercised in accordance with guidelines issued by the Secretary of
				Defense and approved by the Attorney General
						(d)Definition of
				law enforcement officer of the Department of DefenseIn this section, the term law
				enforcement officer of the Department of Defense means a civilian
				employee of the Department of Defense who is any of the following:
							(1)A Federal police officer or detective as
				classified by the Office of Personnel Management Occupational Series 0083 (or
				any successor to that series).
							(2)A game law
				enforcement officer or special agent as classified by the Office of Personnel
				Management Occupational Series 1812 (or any successor to that series).
							(3)A criminal
				investigator as classified by the Office of Personnel Management Occupational
				Series 1811 (or any successor to that series) and not employed as a special
				agent of the Defense Criminal Investigative Service (or any successor to that
				service).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1585b. Law enforcement officers of the
				Department of Defense: authority to execute warrants, make arrests, and carry
				firearms.
					
					.
			
